              Case 1:19-mc-51081-TLL ECF No. 11, PageID.179 Filed 07/24/19 Page 1 of 35
                                                                        AUSA:    Anca Pop                        Telephone: (989) 895-5712
AO l 06 (Rev. 04/ 10) Appli cati on for a Search Warrant   Special Agent:        Bryan Butler                    Telephone: (989) 892-6525


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

               In the Matter of the Search of                               )
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                      )          Case No. 1:19-mc-51081-6
 7261 TERRY RD., SAGINAW, MICHIGAN                                          )                      Judge: Ludington, Thomas L.
                                                                            )
                                                                            )
                                                                                                   Filed: 07-24-2019

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A

located in the                Eastern
                   -----'-'---'-'-'----'-----
                                                    District of -----'-M
                                                                       '-'--'ic
                                                                             --_h_i-"'g'--a_n _ _ _ _ , there is now concealed (ide ntify the
person or describe the property to be seized) :
See Attachment B

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  [Z]
                    evidence of a crime;
                  [Z] contraband, fruits of crime, or other items illegally possessed ;
                  [Z] property designed for use, intended for use, or used in committing a crime;
                  D a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                             Offense Description
18 U.S.C. §§1343 and 1349                                    Participated in a fraud scheme
18 U.S.C. §§ 1956 and 1957                                   Money laundering
           The application is based on these facts:
See attached AFFIDAVIT.

           [ZJ    Continued on the attached sheet.
           D     Delayed notice          days (give exact ending date if more than 30 days: ______ ) is requested
                 under 18 U.S.C. ·§ 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant's signature
                                                                            Special Agent Bryan Butler, FBI
                                                                                                     Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means .


Date:        July 24, 2019
                                                                                                       Judge's signature
City and state : Bay City, Michigan                                         Patricia T. Morris               U. S. Magistrate Judge
                                                                                                    Printed name and title
  Case 1:19-mc-51081-TLL ECF No. 11, PageID.180 Filed 07/24/19 Page 2 of 35



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN

 IN THE MATTER OF THE SEARCH OF
                                                       Case No.
 7261 TERRY RD ., SAGINAW, MICHIGAN

        AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
                      WARRANT TO SEARCH AND SEIZE

               I, Bryan M. Butler, being duly sworn, state as follows:

                                      Background of Affiant

       1.     I make this affidavit in support of an application for a warrant to search the premises

known as 7261 Terry Rd., Saginaw, Michigan, ("Target Residence"), described in Attachment A

and incorporated here by reference, for the things described in Attachment B to this affidavit.

       2.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"), assigned to

the FBI's office in Bay City, Michigan. I have been employed by the FBI as a Special Agent since

January 2010. I have experience investigating violations of federal criminal law, including wire

fraud, in violation of Title 18 U.S.C § 1343 ; conspiracy to commit wire fraud, in violation of Title

18 U.S.C § 1349; and money laundering in violation of Title 18 U.S.C. §§ 1956 and 1957 ("Subject

Offenses").

       3.     The facts set forth in this affidavit are based upon my personal familiarity with the

facts and circumstances of this investigations, my experience as a law enforcement officer,

discussions with other federal law enforcement officers, the experience of other federal law

enforcement officers, my discussions with FBI forensic accountants, law enforcement discussions

with State of Michigan certified public accountants, and interviews of a witness.

       4.     Since approximately March 2019, I have been involved in an investigation of

Surveying Solutions, Inc. (SSI), Jeffrey Bartlett, Andrew Semenchuk, Brian Bartlett, Anthony

Thelen, and Adam Ball, ("Target Subjects"), and others, along with the United States Department

                                                 1
    Case 1:19-mc-51081-TLL ECF No. 11, PageID.181 Filed 07/24/19 Page 3 of 35



of Transportation, Office of Inspector General. Based on my training and experience, and the facts

set forth in this affidavit, there is probable cause to believe that the Target Subjects have committed

the Subject Offenses by overbilling the Michigan Department of Transportation (MDOT) through

the creation of fictitious expenses which were passed onto MDOT. The fictitious expenses were

ultimately paid by MDOT and also caused profit payments from MDOT to SSI to be inflated.

Probable cause also exists to believe that Target Subjects and others committed money laundering,

in violation of 18 U.S.C. § 1956, by engaging in financial transactions from proceeds of specified

unlawful activity derived property to conceal the source and location of that property; and, in

violation of 18 U.S.C. § 1957, by engaging in financial transactions involving more than $10,000

from proceeds of specified unlawful activity.

                                      Background of the Investigation

        5.     The government is currently investigating Surveying Solutions Inc. ("SSI") in

connection with the Subject Offenses. Through this affidavit, I submit that there is probable cause

to believe SSI overbilled MDOT by creating fraudulent overhead expenses. Specifically, SSI's

executives organized shell companies to create fictitious expenses. The fictitious expenses were

ultimately paid by MDOT and also caused profit payments from MDOT to SSI to be inflated.

        Surveying Solutions, Inc.

        6.     According to Michigan Secretary of State records, Jeffrey Bartlett and Guy

Spreeman incorporated SSI on August 17, 2001. 1 SSI is a surveying company, with its principal

place of business located at 4471 M-61 , Standish, Michigan ("SSI Headquarters").

        7.     On or about June 10, 2017, SSI represented to MDOT Office of Commission Audits

(OCA) that its executives were: Andrew Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony


1
 Guy Spreeman passed away in 2011. Semenchuk became the majority owner of SSI in 2012. 1n December 2018,
Semenchuk relinquished hi s ownership in SSI and became an advisor to SSL

                                                    2
  Case 1:19-mc-51081-TLL ECF No. 11, PageID.182 Filed 07/24/19 Page 4 of 35



Thelen, and Adam Ball. SSI also represented that it was owned by Jeffrey Bartlett and Andrew

Semenchuk.

       8.     According to records maintained by MDOT for fiscal years 2016 through 2018, SSI

was a prime contractor or subcontractor on over 150 projects let by MDOT. MDOT provided

documentation indicating that there were $25.8 million of federal funding in the $29.3 million of

contracts that SSI worked as a prime and subcontractor. From 2016 through 2018, $14.3 million

were paid to SSI for work as a prime contractor through MDOT. I have observed that the payments

were made via electronic funds transfer to a Huntington National Bank account held by SSL

       9.     The United States Department of Transportation (USDOT), through the Federal

Highway Administration (FHWA), funds highway construction projects throughout the United

States. The federal funds are passed on to the various states which then enter into contracts to have

the construction work performed. Typically, US DOT funds approximately 80% to 90% of the total

cost of the construction project with the state. MDOT is the contracting agency that is responsible

for the administration of federal and state highway construction funds in Michigan.

       10.    When MDOT awards a contract, it reserves the right to audit the contractor (and

subcontractors) to ensure that they have complied with the contract provisions, as well as with

federal and state regulations. The MDOT OCA, is an agency within MDOT responsible for

conducting such audits.

       11.    In 2018, MDOT OCA contacted SSI and scheduled a Certified Public Accountant

(CPA) work paper review with SSL In November 2018, MDOT OCA auditors conducted an on-

site review at SSI Headquarters. During the review, MDOT OCA employees identified procedures,

conduct, and statements that were indicative of fraudulent billing practices by SSI and its

executives. MDOT OCA auditors estimated SSI overbilled MDOT by as much as $9.2 million



                                                 3
    Case 1:19-mc-51081-TLL ECF No. 11, PageID.183 Filed 07/24/19 Page 5 of 35



during fiscal years 2016 to 2018.

         12.     During the review, MDOT OCA reviewed, among other things, records maintained

at SSI Headquarters. Records reviewed included time cards for SSI employees, lease agreements

with 2SI Development, LLC, lease agreements with 3SI Building and Leasing, LLC, and a

Managed Storage and IT Service Level Agreement with Southfield IT Services.

         Background of Engineering and Design Contracts:

         13.    MDOT contracts with SSI are let in accordance with Title 40 and Chapter 11 of the

United States Code, which is commonly known as the Brooks Act. Per the Brooks Act, MDOT is

required to negotiate engineering and surveying contracts with the most highly qualified firm.

MDOT is required to pay the firm a "fair and reasonable" rate. The payment rate was determined

through a calculation of direct labor costs and overhead expenses.

         14.    From at least 2016 through 2018, MDOT paid SSI an amount that represented direct

costs, which included the number of hours SSI employees worked on various jobs, plus an ' indirect

cost rate' multiplier which was intended to compensate SSI for certain overhead expenses. The

indirect cost rate was determined, in part, upon representations SSI made during an annual pre-

qualification process.

         15.    With SSI, as with all MDOT contractors and subcontractors, calculation of the

indirect (overhead) rate was governed by "Cost Accounting Standards" set forth in the Federal

Acquisition Regulations. 2 In short, the overhead rate was calculated by dividing annual overhead

expenses by the direct labor costs of business for the previous year. FAR Part 31 controls what

costs can be included in overhead.



2
 The Federal Acquisition Regulations are codified at Title 48, Part 31 of the Code of Federal Regulations (CFR).
During the pre-qualification process, SSI' s owners (Jeffery Bartlett and Andrew Semenchuk) and office manager
(Courtney Stodolak) certified that they were familiar with FAR Part 31 .

                                                         4
  Case 1:19-mc-51081-TLL ECF No. 11, PageID.184 Filed 07/24/19 Page 6 of 35



        16.   SSI sent the independent audit to MDOT OCA along with the following records: (i)

a prequalification questionnaire, (ii) a Statement of Direct Labor, Fringe Benefits and General

Overhead, (iii) Balance Sheet, and (iv) Statement oflncome. Once the overhead rate was accepted

by MDOT OCA, SSI applied it to invoices sent to MDOT.

        17.   SSI invoiced MDOT relative to the amount of hours SSI employees worked on

various jobs. SSI submitted the names of employees who worked on a project, the hours worked

by the respective employee, and their hourly rate. The above information established a labor cost

for a given invoice. SSI multiplied the direct labor cost by the overhead rate.

       18.    In short, MDOT's payments to SSI were determined upon the following formula:

(direct labor costs x overhead rate) x fixed fee. The fixed fee was always 11 %. The fixed fee was

intended to provide SSI a profit margin.

       19.    Based upon the facts set forth herein, I submit that there is cause to believe SSI' s

executives created shell companies and fraudulent invoices to inflate overhead expenses and drive

up the firm ' s overhead rate. Specifically, SSI executives Jeffrey Bartlett, Andrew Semenchuk,

Brian Bartlett, Anthony Thelen, and Adam Ball, and others, created three shell companies to inflate

overhead in three categories: (i) Southfield IT Group (IT expenses); (ii) 2SI Development, LLC

(equipment and vehicle rental costs); and, (iii) 3SI Building and Leasing, LLC (real property rental

expenses.)

       Southfield IT Group

       20.    SSI inflated its overhead rate by asserting it paid a third party vendor, National

Elevation Certificates, d/b/a Southfield IT Group ("Southfield IT"), for managed IT services.

However, Southfield IT was a shell company created by SSI executives. Southfield IT received

99.2% of its funding from SSI and .7% from SSI' s executives. 97% of the money SSI paid to



                                                 5
    Case 1:19-mc-51081-TLL ECF No. 11, PageID.185 Filed 07/24/19 Page 7 of 35



Southfield IT was subsequently transferred into the personal bank accounts of Adam Ball, Sarah

Ball, and Tara Semenchuk. I have determined that ' Southfield IT Group ' is a trade name for

National Elevation Certificates, a limited liability company organized in the State of Wyoming at

the direction of Adam Ball.

         21.     SSI represented to the State of Michigan that during fiscal years 2015, 2016, and

2017 it spent $3,485,649.79 on managed IT services. The company disallowed a portion of those

costs 3, but included $1 ,575,304.30 within its claimed overhead expenditures. Based upon a review

of Southfield IT's bank account, the company spent less than $145,184.73 on IT services and

internet connectivity from January 2016 through February 2019. Accordingly, I submit there is

probable cause to believe SSI overstated its IT expenses.

         22.     When asked about the expenditures for managed IT services, SSI represented to

MDOT OCA that Southfield IT Group was an unrelated third-party company located in Southfield,

Michigan, which provided SSI managed IT services. SSI produced two Managed Storage and IT

Service Level Agreements between "Southfield IT Services" and SSL The two annual agreements

covered from February 1, 2016, through February 1, 2018.

         23.     The above service agreements did not provide any contact information for

Southfield IT Services. Nor were they signed by a Southfield IT Services representative. SSI

President Andrew Semenchuk signed the agreement on behalf of SSL

         24.     During the audit, Semenchuk produced an invoice from Southfield IT Group. It

identified a mailing address for Southfield IT at PO Box 1201 in Standish, Michigan. The PO Box



3
  The company disallowed a portion of the managed IT expenditures and stated that they were "direct costs/directly
associated costs unallowable." During the November 2018 audit conducted by MDOT OCA, auditors asked
Semenchuk to explain why certain Managed IT Service costs were removed from overhead expenses. Semenchuk
stated, "62% of our data storage is used for contract and geospatial data. We do not bill specifically for this data. We
only include 38% which is used for internal storage not directly related to projects."


                                                           6
    Case 1:19-mc-51081-TLL ECF No. 11, PageID.186 Filed 07/24/19 Page 8 of 35



is registered to National Elevation Certificates, LLC, (NEC) and was obtained by SSI Office

Manager Courtney Stodolak.4

         25.    SSI executive Adam Ball used a company in Wyoming to register Southfield IT with

the State of Wyoming. Northwest Registered Agent Service (NRAS), operates in Buffalo,

Wyoming, and provides business entity formation and registered agent services. NRAS filed

Articles of Organization for NEC. On January 6, 2016, SSI' s CPA Stephen Grzesiak registered

Southfield IT Group as a trade name for National Elevation Certificates, LLC.

         26.    I have reviewed Huntington National Bank (HNB) account xxxxxx0024 held in the

name of National Elevations Certificates, aka, Southfield IT Group 5 for the time period of January

2016 through February 2019. The account was opened at First Merit Bank, now HNB, on April

27, 2015. At the time the account was opened, Stodolak, Ball, Brian Bartlett, and Thelen were

signatories. On January 21, 2016, an updated signature card was put on file removing Brian Bartlett

and Thelen. The signature card added Ball's wife Sarah Ball as a signatory.

         27.    For the time period of January 2016 through February 2019, the account received

99.2% of its funding from SSL Deposits from target subjects contributed an additional .7% of

funding.




4
  According to records obtained from the United States Postal Service Connie Proulx, a former office manager for
SSI, obtained PO Box 1202 for 3SI Building and Leasing, which is discussed in more detail below. Stodolak also
obtained Box 24 in Standish, Michigan, for 2SI Development, LLC.
5
  The account was originally held in the name of National Elevations Certificates. The trade name Southfield IT
Group was added to the account title on January 2 1, 2016.

                                                        7
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.187 Filed 07/24/19 Page 9 of 35



          28.    For the same time period, NEC made the following expenditures:

    DESCRIPTION                                AMOUNT                              % of Withdrawal
    Adam Ball                                 $3,955,057.00                              71%
    Tara Semenchuk                             $776,601.00                               14%
    Sarah Ball                                 $602,674.00                               11%
    Martin Chevrolet6                          $62,920.64                                 1%
    Network Services Group                     $53,118.15                                 1%
    Internet Service Providers                 $52,689.58                                 1%
    Other Expenditures                         $39,377.00                                 1%
    Grand Total                               $5,566,909.97                             100%


          29.    Based on the foregoing, there is probable cause to believe that at least 97%

($5,334,332) of the money SSI paid to NEC d/b/a Southfield IT Group was passed onto SSI

executives and their spouses from January 2016 through February 2019. No more than three

percent was used to cover managed IT services and internet connectivity.

          30.    I have also reviewed personal bank accounts the Balls held at Huntington. I did not

observe expenditures consistent with IT management. Rather, I observed that the Balls paid the

United States Treasury approximately $1,393,721 and transferred at least $1,850,000 to SEI

Private Trust Company.

          31.    There is cause to believe SSI's executives conspired to create and operate NEC as a

shell company. As noted above, Brian Bartlett, Adam Ball, Anthony Thelen and Courtney

Stodolak were originally signatories on the account. SSI's majority owner, Andrew Semenchuk,

signed nearly every check SSI wrote to NEC or Southfield IT Group. His wife received more than

$776,601 from NEC/Southfield IT's bank account. SSI office manager Courtney Stodolak signed



6
  On August 30, 2016, National Elevation Certificates issued a $62,920.64 check to Martin Chevrolet (signed by
Adam Ball). On July 11 , 2019, FBI Agents observed Sarah Ball drive a 2016 Chevrolet Suburban registered to
National Elevation Certificates, which title was issued on August 31, 2016. Sarah Ball drove kids to day care and
then to a work-out facility. She did not appear to use the vehicle for commercial purposes.


                                                         8
    Case 1:19-mc-51081-TLL ECF No. 11, PageID.188 Filed 07/24/19 Page 10 of 35



nearly every check drawn on the Southfield IT Group account, including the checks made payable

to Adam and Sarah Ball. 7 Stodolak also obtained a PO Box for the fictitious entity in Standish.

The PO Box address was used on the invoice Semenchuk delivered to MDOT auditors.

        32.     I believe Network Services Group (NSG), located in Saginaw, Michigan, provided

SSI IT management services. According to its website, NSG is a "cutting edge company that

specializes in IT Support, Managed Services, and Cloud Integration for small to medium sized

businesses in the Great Lakes Bay Region are that typically do not employ in-house IT staff."

SSI's website is hosted by NSG. 8

        33 .    I have interviewed Individual A, the owner of Network Services Group (NSG).

Individual A began providing IT services to SSI in 2009. In early 2016, Semenchuk began

directing Individual A to re-issue certain SSI invoices to Southfield IT Group. Individual A

understood that NSG' s work always supported SSI regardless of it was billed to SSI or Southfield

IT Group.

        34.     I have reviewed SSI's statements of direct labor and overhead for the years

immediately preceding the formation of NEC / Southfield IT Group (2015). SSI did not claim

managed IT services as an overhead expense in 2013 or 2014. By 2017, 'managed IT services'

was one of the largest overhead expenditures for SSI at $1,'575,304.30.

        35.     During the MDOT OCA November 2018 review, Semenchuk provided MDOT

OCA an invoice SSI purportedly received from Southfield IT Group. The invoice, dated December

27, 2017, requested payment of$811,133.17 for "Additional Manage Storage Use." Specifically,

the invoice itemized the following storage: "Additional SAN - 95,894 GB, Additional Cloud -



7
  The only check not signed by Courtney Stodolak was made payable to Martin Chevrolet for $62,920.64. That
check was signed by Adam Ball.
8
  SS1 utilizes the website www.ssi-mi.com.

                                                       9
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.189 Filed 07/24/19 Page 11 of 35



145,030 GB, Additional NAS - 65 ,468 GB[.]" Individual A stated that he was familiar with the

storage capacity of SSI and Southfield IT Group. According to Individual A, SSI and Southfield

IT Group do not have the capacity to provide the storage itemized in the invoice.

       36.    Based on the foregoing, I submit there is probable cause that SSI executives Andrew

Semenchuk, Jeffrey Bartlett, Brian Bartlett, Thelen, Ball, and others, conspired to establish and

operate Southfield IT as a shell company for the purpose of generating overhead expenses and

inflating SSI's overhead rate. MDOT OCA estimated that from 2016 through end of fiscal year

2018, MDOT overpaid SSI approximately $1 ,915,945 as a result of the fraudulent representations

regarding IT expenditures.

              3SI Building and Leasing, LLC / 2SI Developments, LLC

       37.    3SI Building and Leasing, LLC (3SI) and 2SI Developments, LLC (2SI) are

companies owned by SSI executives, operated out of SSI's office, and administered by SSI's office

manager. The companies hold titles to real and personal property, which were obtained with

proceeds received from SSL 2SI and 3SI leased the property to SSI at rates which exceeded fair

market value. SSI included the lease costs in its overhead rate and thereby passed them on to

MDOT.

       38.    I have reviewed financial accounts for 2SI and 3SI. I have not observed the entities

conducting significant financial transactions with any clients other than SSL The companies (2SI

and 3SI) are funded nearly exclusively by SSI, its executives, or their spouses.

       39.    Although applicable federal regulations (FAR Part 31) allow some recovery of rental

costs, it prohibits a contractor from recovering payments of inflated rental costs to a commonly

controlled entity. Where a contractor rents property from a commonly controlled entity, it may

only include in its overhead costs those lease expenses which do not exceed normal costs of



                                                10
    Case 1:19-mc-51081-TLL ECF No. 11, PageID.190 Filed 07/24/19 Page 12 of 35



ownership, such as depreciation, taxes, msurance, facilities capital cost of money, and

maintenance.

           40.   For fiscal years 2016 and 2017, SSI claimed lease expenses to 2SI and 3SI, which

exceeded the normal costs of ownership. At the time SSI submitted its prequalification package,

its president, Andrew Semenchuk certified that all known material transactions or events that have

occurred affecting the company's ownership, organization and indirect cost rates had been

disclosed. Semenchuk also certified that the proposal only contained allowable costs and that it

did not include any costs which were expressly unallowable under applicable cost principles of the

FAR of 48 CFR part 31.

        3SI Building and Leasing, LLC

        41.      There is probable cause to believe SSI executives created 3SI for the purpose of

charging above-market rents to SSI which were passed along to MDOT via SSI's indirect cost

rate. 3SI was organized on February 6, 2009 by Jeffrey Bartlett, Brian Bartlett, and Anthony

Thelen. In December 2010, Jeffrey Bartlett assigned his ownership interest of 3SI to Brian Bartlett

and Anthony Thelen. However, all three of the founding members remain signatories on 3SI's

bank account. SSI Office Manager Courtney Stodolak is also a signatory on 3SI's bank account.

        42.      3SI owns the real property at which two of SSI's offices are located at. 3SI owns

SSI Headquarters (4471 M-61, Standish, MI), and 1000 S. US 27, St. Johns, MI (the "St. Johns

Office.)

        43 .     3SI purchased the land for SSI Headquarters on February 6, 2009, for $72,000. On

August 5, 2009, 3SI gave Citizens Bank a mortgage of $500,000 in exchange for a construction

loan. As such, I believe 3SI acquired ownership to SSI Headquarters for $572,000 or less. 9 The


9
 A subpoena has been issued to Huntington Bank to determine how much was drawn on the construction loan to
build SSI Headquarters Building.

                                                     11
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.191 Filed 07/24/19 Page 13 of 35



Arenac County Treasurer has assessed the property to be valued at $454,400. An appraisal

conducted by Colliers International valued the property at $198,000. 10 According to SSI' s general

ledgers, SSI paid 3SI $486,240 to rent the Headquarters Building from 2015 through 2017.

         44.     3SI purchased the St. Johns Office for $111 ,000 in 2010. According to its general

ledgers, SSI paid 3SI $109,780 to lease the St. Johns Office from 2015 through 2017. 11

         45.     During 2017, the St. Johns Office was rented for $3,660 per month.

         46.     When SSI included its lease expenditures for the SSI Headquarters and the St. Johns

Office in its overhead rate, SSI did not disclose that the landlord was a related party. As set forth

above, where a contractor rents property from a commonly controlled entity, it may only include

in its overhead costs those lease expenses which do not exceed normal costs of ownership, such as

depreciation, taxes, insurance, facilities capital cost of money, and maintenance.

         47.    MDOT OCA auditors estimated that in 2017 SSI overbilled for the Headquarters

Building by approximately $197,182. Using conservative (favoring SSI) figures for building value,

MDOT OCA auditors estimated that the SSI Headquarters Building had an initial value of

$450,000.12 Because depreciation on commercial buildings is set for a 39-year useful life, the

annual depreciation on the Headquarters Building should have been $11 ,538. Taxes on the facility

were approximately $9,000. Accordingly, the normal cost of ownership for the Headquarters

Building in 2017 should have been approximately $20,538. In 2017, SSI paid 3SI $217,720 for

the use of SSI Headquarters.

         48.    Based upon my review of SSI's general ledgers, I believe SSI overbilled MDOT for

usage of the Headquarters Building and the St. Johns Office for fiscal years 2016, 2017, and 2018.


10
   The Colliers International valuation used the sales comparison approach which compared the subject property to
recently sold comparable commercial properties in Bay City, East Tawas, and Freeland, Michigan.
11
   During the November 2018 audit, SSI provided general ledgers for fiscal years 2015, 2016, and 2017.
12
   State of Michigan property records indicate the property had a value of$372,800 for the 2017 tax year.

                                                        12
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.192 Filed 07/24/19 Page 14 of 35



According for my review of 3 SI' s financial records for 2018, I believe SSI continued to make

inflated rental payments to 3SI throughout 2018 also.

       49.    As set forth above SSI employees Jeffrey Bartlett, Andrew Semenchuk, and

Courtney Stodolak certified that they were familiar with FAR Part 31. SSI properly disallowed

$11,263 relating to a rental agreement with Andrew Semenchuk. It also disclosed that Brian

Bartlett was Jeffrey Bartlett's brother in the context of payment for executive bonus. However,

SSI did not disclose to MDOT during the prequalification process that Brian Bartlett or Anthony

Thelen were the owners of 3SI. Accordingly, there is cause to believe SSI executives attempted to

conceal that the rentals from 3 SI Building and Leasing, LLC were a related party transaction.

       50.    In approximately 2010, MDOT OCA reviewed the costs SSI reported on invoices

related to certain MDOT contracts. As part of the review, an unknown employee of SSI completed

a document entitled ' AASHTO Internal Control Questionnaire for Consulting Engineers.' The

form asked, "If the company rents facilities from another organization, are any of the company's

owners/stockholders, or members of their immediate family, also owners/stockholders in the other

organization? ... If 'yes' please explain:" In response SSI provided the following hand-written

notations, "New building. Moved in 10/2009. Jeff is co-owner of building." "St. John office

brought 1/2010" [sic] "Prior to 2009 - rent from outside company" [sic]. The questionnaire was

not signed or dated. Guy Spreeman submitted an updated questionnaire on January 13, 2010. The

updated questionnaire stated in response to the same question, "Effective 10/2009, Principal Jeff

Barlett [sic] is the co-owner of the new office building in Standish. Effective 1/2010, Jeff Barlett

[sic] is co-owner of the building in St. John." The response did not state that Brian Bartlett and

Anthony Thelen held the remaining ownership interests in the building.

       51.    On May 20, 2010, an MDOT Senior Auditor, Individual B, concluded that as of



                                                13
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.193 Filed 07/24/19 Page 15 of 35



October 2009 common control existed for SSI Headquarters and as of January 2010 common

control existed for the St. Johns office. In early 2011, Jeffrey Bartlett corresponded with Individual

B regarding SSI's overhead rate computation for fiscal year ending December 31, 2010. Via e-

mail, Individual B asked Jeffrey Bartlett, "Per our discussion during the audit in 2010, common

control exists for the Standish property. Please provide the supporting document for the actual

expenses (depreciation and other expenses) incurred by the landlord of the Standish property."

         52.    On February 16, 2011 , Jeffrey Bartlett replied to Individual B via email which

attached a letter that stated, "As discussed the other day on the phone, please consider this letter

my sworn statement that I do not in any way own any part of the Standish Property that we lease.

We changed this immediately after you notified us of the rule change." 13

         53.   As noted above, in December 2010, Jeffrey Bartlett assigned his ownership interest

of 3SI to Brian Bartlett and Anthony Thelen.

         54.   MDOT OCA estimated that from 2016 through end of fiscal year 2018, MDOT

overpaid SSI approximately $518,550.58 as a result of the fraudulent representations regarding

real property rental costs.

         2Sl Developments, LLC

         55.   There is probable cause to believe SSI executives created 2SI Development, LLC,

for the purpose of charging above-market lease expenses to SSI which were passed along to

MDOT via SSI's indirect cost rate. 2SI was organized in 2004 by Brian Bartlett who listed himself

as a member. According to loan documents I have reviewed, I believe Anthony Thelen is also a

member of 2SI. 2SI has maintained bank accounts at Huntington National Bank and Chemical

Bank. The authorized signatories for both accounts were: Jeffrey Bartlett, Brian Bartlett, Anthony


13
  I have spoken with MDOT OCA Auditors and learned that rules regarding common control did not change from
2008 through 2011.

                                                     14
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.194 Filed 07/24/19 Page 16 of 35



Thelen, Courtney Stodolak, and Connie Proulx. According to records maintained by the Michigan

Secretary of State, 2SI' s registered agent is SSI' s CPA Stephen Grzesiak. I submit there is cause

to believe 2SI inflated lease expenses for mobile scanning devices and vehicles.

         Mobile Scanners

         56.     During the November 2018 work paper review, MDOT OCA auditors obtained

copies of SSI' s lease agreements with 2SI. The agreements were produced for years 2013 through

2017. According to the 2017 agreement, SSI leased a Riegl VMX-lHA and a Riegl VMX 250,

which are mobile surveying scanners. 14 The lease agreement required minimum monthly rental

payments of $13,000. Per the lease agreement, the minimum monthly lease payment only entitled

SSI to use the scanner 26 times in a one year period.

         57.     Specifically, the lease stated as follows:

         "The Lessee [SSI] shall be allowed to use the scanner for up to 26 days in a
         fiscal year prior to incurring a daily usage fee for the scanner, At the end of
         each fiscal year, the Lessee shall pay the Lessor a usage fee of 6,000/day
         for each day in excess of 26 allowable days covered by the minimum
         monthly lease payments." [sic]

         58 .   According to its general ledger, in 2017 SSI paid the monthly rental fee ($156,000)

and an additional $1,398,045 purportedly for additional usage of the scanner. SSI's contracts with

MDOT required SSI to maintain documentation of overhead expenditures for at least three years.

In this scenario, SSI was required to maintain records of which days it used the scanner to support

the 'per-use' fees it paid to SSL During the 2018 MDOT OCA work paper review, auditors asked

Semenchuk to provide a list of the daily usage for the scanner. Semenchuk provided a spreadsheet

which documented that the scanner was used 40 days.



14
  The lease agreement appears to treat the two scanners as one device. The lease defmes both as "scanner" and
refers to scanner in a singular tense throughout the 2017 lease.


                                                        15
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.195 Filed 07/24/19 Page 17 of 35



         59.     According to the documented usage, SSI should have paid no more than $84,000 for

additional usage. 15 Instead, SSI claimed $1 ,398,045 for additional scanner usage. I believe the

lease agreement between 2SI and SSI was created to artificially generate overhead expenditures.

Similarly, unsupported scanner usage payments were made to further inflate overhead expenses.

Because 2SI operated as a shell company for SSI, SSI should have only included in its overhead

rates, the actual cost of ownership for the two scanners.

         60.    According to MDOT OCA auditors, the combined cost to purchase the scanners

would be approximately $1 ,000,000. Accordingly, the combined depreciation value for both units

should have been approximately $200,000 per year (for a five year depreciation period.) As such,

SSI should have claimed an overhead cost of approximately $200,000 for the scanners. Rather,

SSI paid 2SI $1 ,554,045 to use the scanners for one year.

         61.    There is cause to believe SSI coordinated the acquisition of the scanners in all

material respects. On August 6, 2012, Point of Beginning magazine published an article written

by SSI Director of Geospatial Services Brian Bailey. In the article, Bailey writes, "SSI ... acquired

a Riegl VMX-250 in April 2011." The article provides a photograph of an SUV with a scanner

attached to it. The SUV depicted in the photograph has the SSI logo on it. The caption under the

photograph states, "SSI's mobile mapping system, MoLi."

         62.    I have watched an interview of Jeffrey Bartlett wherein he acknowledges that SSI

purchased the scanners. On or about July 26, 2012, YouTube user GeoDataPoint posted a video

of Point of Beginning Editor Christine Grahl interviewing Bailey and Jeffrey Bartlett. While

introducing Jeffrey Bartlett, Grahl stated, " In April 2011 , Surveying Solutions purchased a Riegl

VMX-250 mobile LiDAR system." Grahl asked Jeffrey Bartlett about SSI's process of purchasing


15
  The lease allowed 26 days of usage without additional charge. As such, SSI should have paid for 14 days of
additional usage at $6,000 per day ($84,000).

                                                       16
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.196 Filed 07/24/19 Page 18 of 35



the scanner. She stated, "When your firm purchased the VMX-250 system, you went through a

process of evaluating the technology to make sure you chose the best one." Jeffrey Bartlett nodded

in agreement. Grahl continued, "What did that process look like and how did you go about

comparing the different systems?" Jeffrey Bartlett stated, "Yeah, it' s a great question. We had a

lot of heartache with that question ourselves. Myself and a key employees of SSI, we went through

a process of elimination type thing with all the different providers of the mobile LiDAR . .. . One

of the key things of course was price, because there' s very few firms that have this type of budget

built into their annual equipment budget."

       63 .   Similarly, in online publications, Riegl has stated that it sold the scanners to SSL On

March 12, 2018, Riegl posted an article to its website entitled "SSI: Investing in 3D Technology."

It stated, "Editors Note: One of our customers, Surveying Solutions, Inc., is currently being

featured on LIDAR News." The blog then provided the article from LIDAR News which quotes

Semenchuk and details SSI's purchase of the two scanners and Riegl software. The article reads:

              "SSI purchased their first mobile LIDAR system in 2011. As part of
              their investigation of the available systems on the market, SSI set up
              a test course ... Andy [Semenchuk] recalls, ' We requested two
              manufacturers, Riegl and a competitor, to come to Michigan and
              drive the course that we had set up. . .. Over the years, SSI has
              continued to invest in Riegl technology. In 2016, they purchased their
              second mobile LiDAR system, the Riegl VMX-lHA ... "

The article concluded with another quote from Semenchuk: "We are doing things today that we

di_d not anticipate doing when we bought our first system in 2011."

       64.    For the reasons set forth above, these expenditures should have been identified as

related party transactions. As a result SSI was prohibited from including expenses exceeding actual

cost of ownership in its overhead. The actual expense SSI could have claimed for the LiDAR

equipment would have been the depreciation cost of approximately $200,000 per year instead of



                                                17
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.197 Filed 07/24/19 Page 19 of 35



the leased costs of $1,554,045.

         65.    MDOT OCA estimated that from 2016 through end of fiscal year 2018, MDOT

overpaid SSI approximately $3,893,631 as a result of the fraudulent representations regarding

mobile scanner expenditures.

         Vehicles

         66.    2SI conducted similar transactions with regards to vehicles used within the SSI

work-force fleet. 2SI leased vehicles to SSL Per the five lease agreements for years 2013 through

2017, SSI agreed to pay 2SI $1,700 per month for new vehicles and $1,000 per month for used

vehicles. Anthony Thelen signed the lease agreements as member for 2SI. 16 Semenchuk signed

on behalf of SSI, as President.

         67.    According to the SSI general ledger, the company paid 2SI $948,300 in 2017 for the

lease of 56 vehicles. I submit there is probable cause to believe that SSI paid above-market lease

rates for use of the vehicles. By way of example, one of the 56 vehicles leased in 2017 was a 2014

Chevrolet Silverado Extended Cab pick-up truck. SSI paid 2SI $1,700 per month ($20,400 per

year) for the vehicle. SSI began leasing this vehicle from 2SI in 2014. The four year total of these

lease payments was $81,600. The MSRP of a 2019 Chevrolet Silverado work truck is $35,310. 17

         68.    Because SSI leased the 2014 Silverado from 2SI, a commonly controlled entity, it

should have only included the actual cost of ownership (taxes, maintenance, cost of money, and

depreciation) in ·its overhead calculation. Depreciation for a $35,310 2014 vehicle would have

been approximately $7,062. Additional overhead expense for taxes and maintenance would not

justify the total of $20,400 paid to 2SI and included in overhead.


16
   The lease agreements were obtained by MDOT OCA during the CPA work-paper review. The lease agreements
were not provided during the annual pre-qualification process.
17
   I have observed that many of the SSI work trucks have after-market truck toppers or emergency lights. However,
in my experience, the costs to purchase aftermarket accessories would not justify the inflated lease costs.

                                                       18
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.198 Filed 07/24/19 Page 20 of 35



       69.    I have reviewed SSI's general ledger for fiscal years 2015, 2016, and 2017. I also

reviewed deposits made to 2SI's bank account. The review shows consistent, although increasing,

payments from SSI to 2SI through 2018.

       70.    MDOT OCA estimated that from 2016 through end of fiscal year 2018, MDOT

overpaid SSI approximately $2,038,528.70 as a result of the fraudulent representations regarding

vehicle leases.

              Disadvantaged Business Enterprise:

       71.    As set forth above, SSI was founded in 2001 by Jeffrey Bartlett and Guy Spreeman.

With Spreeman as the majority owner, the company became certified as a disadvantaged business

enterprise (DBE). Spreeman passed away in January 2011. Upon his death, majority ownership of

SSI passed from his estate back to the corporation while SSI sought a buyer for the company.

       72.    Semenchuk worked for MDOT from 2000 through 2011. In March 2011 Semenchuk

left his position as Chief Professional Surveyor and founded Geo Precision Services, Inc. (Geo).

Thereafter the company obtained DBE certification with MDOT.

       73 .   At or about that time, Semenchuk told Individual A that he was not allowed to

immediately begin working for SSL Semenchuk explained that he was restricted from working

with an MDOT contractor for a period of time after leaving MDOT. At Semenchuk's request,

Individual A created an email extension which attributed Semenchuk's e-mails to Geo Precision

Services, Inc. Individual A understood that although Semenchuk used the Geo email extension, he

worked for SSI the entire time.

       74.    In December 2012, Semenchuk obtained a 51 % majority ownership of SSL In April




                                              19
     Case 1:19-mc-51081-TLL ECF No. 11, PageID.199 Filed 07/24/19 Page 21 of 35



2013 , SSI applied for DBE certification. 18 During the application process, MDOT attempted to

obtain information about SSI's relationship with 2SI and 3SI.

         75.      MDOT denied SSI's DBE certification and cited that Semenchuk did not satisfy the

control requirement for DBE status. In particular, MDOT focused on SSI's relationships with 2SI

and 3SI.        SSI appealed the decision to the United States Department of Transportation

Departmental Office of Civil Rights (the "Department"). The Department reversed MDOT's

decision and certified SSI as a DBE. In its opinion, the Department made the following

observations:

                   MDOT focused on SSI's relationship with 2SI Development, LLC
                (2SI) and 3SI Building and Leasing, LLC (3SI). SSI leases two of its
                three office complexes from 3SI; SSI also leases 25 vehicles, survey
                equipment, and a mobile scanner from 2SI. Two SSI employees, Brian
                Bartlett (brother of Jeffrey Bartlett, the 48% minority owner of SSI)
                and Anthony Thelan, are owners of 2SI and 3SI, though the record is
                unclear as to their percentage ownership stakes in those companies.

                   MDOT requested that Mr. Semenchuk provide 2SI and 3SI's tax
                 returns and other outside lease agreements in order to better ascertain
                 the relationship between the companies. [footnote 7: See November 19,
                 2013 email exchange between Mr. Semenchuk and Ms. Penny Ward of
                 MDOT.] 2SI and 3SI citing privacy concerns for their other clients,
                 [footnote 8: See November 19, 2013 email from Mr. Semenchuk to Ms.
                 Ward: "I have spoke with Brian and Tony. At this point they are
                 unwilling to provide the tax returns or a copy of the leases (privacy
                 issues with other clients). Is there any other type of information that
               · would be helpful to you? Should I see if they would be willing to
                 provide a letter stating the fact that they have other leases?"] refused to
                 provide that information to Mr. Semenchuk, who then told MDOT that
                 these were totally separate companies over which he wielded no
                 control, as neither he nor any owners of SSI possessed any ownership
                 interest in them, thus he could not force them to provide any
                 information they did not wish to tum over. [footnote 9: See November
                 20, 2013 email from Mr. Semenchuk to Ms. Ward: "I made another
                 attempt to have 2SI and 3SI provide their tax statements per your

18 In June 2012, approximately one year after Semenchuk ended his employment with MDOT, Geo obtained a 51 %
majority stake in SSI, intending to make SS1 a subsidiary of Geo. In October 20 12, MDOT revoked Geo ' s DBE
status based upon its purchase of SSI, stating that Geo was no longer operating as an independent business.
Thereafter, Semenchuk dissolved Geo and obtained a 51 % ownership interest of SSI in his individual capacity.

                                                      20
  Case 1:19-mc-51081-TLL ECF No. 11, PageID.200 Filed 07/24/19 Page 22 of 35



               request and they will not. I am in no position to force any of my vendors
               to provide that type of documentation and hope that you realize that
               this request reaches beyond my ability to provide said documentation.
               During this whole review process I have been open and transparent and
               have cooperated with every request that has been made by your office
               regarding additional information. As mentioned before, these entities
               (2SI and 3SI) are totally separate and distinct entities from SSI and I
               have no control over their actions."

         76.     Based upon the evidence in the record and relying upon Semenchuk's

representations, the Department concluded that Brian Bartlett and Anthony Thelen' s relationship

as employees of Semenchuk did not compromise SSI's independence from 2SI or 3SI. 19

         77.     The representations SSI made, through Semenchuk, to MDOT during the DBE

procedure are inconsistent with my review of more recent financial transactions. For example, 2SI

and 3SI purportedly declined to provide tax information and lease agreements to MDOT because

of "privacy issues with other clients." Semenchuk maintained 2SI and 3SI "were totally separate

companies .. ." However, a review of proceeds deposited to 2SI and 3SI's accounts from January

2016 through February 2019 indicate that 2SI and 3SI have no other significant clients and are

both nearly exclusively funded by SSL

         78.     From January 5, 2016, through February 21 , 2019, 3SI maintained an account at

Huntington National Bank which received $831,318 .00 in deposits. 99.8% of the deposits were

from accounts controlled by SSI or 2SI Development, LLC.

         79.     Similarly, from January 19, 2016, through February 26, 2019, 2SI received

$7,959,455 .78 into accounts at Chemical and Huntington National Bank. 99.2% of the deposits

were from SSI. 20




19
   I have obtained information regarding the DBE administrative process from a United States Department of
Transportation opinion which was published onJine.
20
   Insurance proceeds contributed an additional .5% towards total deposits. I have observed that vehicular insurance
accounts were maintained in the name of Surveying Solutions, Inc.

                                                         21
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.201 Filed 07/24/19 Page 23 of 35



          80.    I have observed that at or about the time of the above-described DBE proceedings,

SSI executives conducted transactions with third parties which did not treat SSI and 2SI as separate

entities. For example, in 2014 2SI obtained a car loan from Ally Bank. In furtherance of the loan

application, Ally Bank received a "Certified Copy of Resolutions of Corporation" signed by

Jeffrey Bartlett. The corporate resolution stated:

          "Name of Corporation: SSI I, Jeffrey Bartlett, hereby certify that I am the V-Pres of SSI
          (2SI) (the "Corporation"), a corporation duly incorporated and existing under the laws of
          the State of Michigan, and that the following resolutions (the "Resolutions") were duly
          adopted at a meeting of the Board of Directors of the Corporation (the "Board") duly held
          on 8/04/14, or, if permissible under applicable law, by unanimous written consent."


The form specified federal tax ID: XX-XXXXXXX, which is assigned to 2SI. It was signed by SSI

owner Jeffrey Bartlett on August 4, 2014. The form authorized 2SI to obtain credit from Ally

Financial to purchase a 2014 Chevrolet Pickup Truck, VIN 1GCVKPEH8EZ36606 for

$34,391 .20. According to a lease agreement SSI provided MDOT OCA, SSI leased the truck from

2SI for fiscal years 2015 , 2016, and 2017 for a total of $44,400 to $61 ,200.21

          81.    The vehicle lease agreement supplied to MDOT OCA identified 2SI's place of

business as PO Box 24, Standish, Michigan.                    However, on March 18, 2015, Brian Bartlett

completed a vehicle loan application with Ally Bank which identified 2SI's place of business as

SSI Headquarters. The loan proceeds were used to acquire a 2015 Chevrolet Silverado, which was

later leased to SSL

          82.   Based on the foregoing, there is probable cause to conclude that SSI and 2SI did not

operate as separate entities as Semenchuk represented during proceedings regarding SSI's DBE

status.



21
   The lease agreement stated that SSI agreed to pay 2SI at a rate of $1,700 per month-for new vehicle leases and
$1 ,000 per month for used vehicle leases "as discussed prior with the Lessor."

                                                         22
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.202 Filed 07/24/19 Page 24 of 35



       Payroll

       83.    For fiscal year ending December 31 , 2017, SSI's payroll included four individuals

who are spouses of SSI executives. Their positions were labeled "project assistants," but their time

was allocated to: marketing, administration, or holiday. According to MDOT OCA ' s review of the

payroll records, none of the relatives appear to have assisted on projects.

       84.    The four relatives received end-of-year bonuses totaling $317,600. While SSI

disallowed a significant portion of the related labor ($81 ,064) from the indirect cost rate; $130,156

of the remaining labor (which had been classified as "administrative" or "holiday") and all of the

related bonuses remained in the indirect cost rate for reimbursement.

       85.    For fiscal year 2017, spouses of SSI's executives were paid as follows:


                                Total Hourly                                  Total
              Spouse            Pay                      Bonus         Compensation
              Sarah Ball        $36,420                 $83 ,000           $119,420
              Jenny                                                        $128,880
              Bartlett          $58,080                 $70,800
              Celena                                                          $142,080
              Thelen            $58,080                 $84,000
              Jessica                                                         $137,880
              Bartlett          $58,080                 $79,800



       86.    In 2017, SSI compensated approximately 98 individuals. The above-identified

spouses were among the highest paid employees of SSL The following is a list of the top 15 most

highly compensated employees at SSI in 2017:

                           1.      Semenchuk, Andrew W        $3 56,688.00
                           2.      Ball , Adam R              $348,744.00
                           3.     Bartlett, Brian M           $348 ,744.00
                           4.     Thelen, Anthony D           $348,744.00
                           5.     Bartlett, Jeffrey D         $33 8,744.00
                           6.     Employee A                  $ 144,396. 00
                           7.     Thelen, Celena L            $ 142,080.00
                           8.     Bartlett, Jessica M         $ 137,880.00

                                                 23
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.203 Filed 07/24/19 Page 25 of 35



                          9.     Employee B                  $131 ,896.00
                          10.    Bartlett, Jenny M           $128,880.00
                          11.    Ball, Sarah K               $119,420.00
                          12.    Employee C                  $118,142.00
                          13.    Employee D                  $114,801.07
                          14.    Employee E                  $110,791.18
                          15.    Employee F                  $107,374.00



       87.    I believe Jenny Bartlett and Sarah Ball received the above-described payroll while

also maintaining employment with other entities. On March 12, 2019, Midland Daily News

published an article entitled 'Swae' spa offers relaxation - naturally.' According to the article, in

August 2018, Jenny Bartlett opened Swae spa in Midland, Michigan. The article states that Bartlett

previously owned Urban Retreat in Midland and before that had a storefront spa in San Francisco.

       88.    Swan Valley High School (SVHS) in Saginaw, Michigan posted a profile for Sarah

Ball. The profile states that Sarah Ball has been a teacher at SVHS since 2001. She earned a

teaching degree in Special Education from Saginaw Valley State University and a Masters Degree

in Learning Disabilities. According to Ball' s profile, she has also coached varsity volleyball and

is currently the co-advisor of Student Government.

       89.    MDOT OCA requested SSI to produce a sample of timesheets for Celena Thelen

and Sarah Ball, amongst other employees. I have reviewed the timesheets for Celena Thelen and

Sarah Ball. Both employees have differing signatures appearing on their time-cards.

       90.    Based on the foregoing I submit there is probable cause to conclude that SSI included

in its overhead rate payroll for hours which were not worked. MDOT OCA estimated that from

2016 through end of fiscal year 2018, MDOT overpaid SSI approximately $850,360.14 as a result

of the fraudulent representations regarding employment of spouses.




                                                 24
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.204 Filed 07/24/19 Page 26 of 35



       Target Location

       91.    According to Michigan Secretary of State records, Adam Ball and Sarah Ball reside

at the Target Residence. In addition, Saginaw County records list Adam Ball and Sarah Ball as

being the owners of the Target Residence. Additionally, on July 11 , 2019, surveillance identified

Adam Ball, driving on Terry Road in a vehicle registered to him at the Target Residence.

       92.    On August 30, 2016, check number 1026 was drawn on Huntington National Bank

Account No. xxxxxx0024, held in the name of National Elevation Certificates, LLC, AKA

Southfield IT Group. The check was made payable to Martin Chevrolet, 880 Gratiot Road,

Saginaw, Michigan, for $62,920.64 and signed by Adam Ball. The Chevrolet dealership is located

approximately five miles from the Target Residence. On August 31, 2016, title was issued for a

2016 Chevrolet Suburban, which was registered to National Elevation Certificates, LLC at the

Target Residence.

       93.    On July 9, 2019, surveillance identified Sarah Ball, driving on Terry Road in the

aforementioned Chevrolet Suburban. Based on the observations during surveillance and the

registration of the vehicle, I submit that there is probable cause that records regarding the purchase

of the Chevrolet Suburban will be found at the Target Residence.

       94.    Individual A stated that all employees of SSI have remote access capability on their

work laptops and mobile phones and can work from anywhere wirelessly, including their

residence. Based on my training and experience it is common for owners and executives to work

extensive hours and do so from their residence on nights, weekends, and holidays.

       95.    In addition I know individuals will keep financial records and property taxes in their

personal residences. The type of evidence that could be found at that location include records kept

on paper and on digital devices, such as computers, cellular telephones and digital storage media,



                                                 25
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.205 Filed 07/24/19 Page 27 of 35



and devices used to access financial accounts, such as ATM, debit and credit cards, and account

identification cards, and safety deposit box keys. Personal financial records can show where

criminal proceeds are currently located, transferred to, converted to another form, or otherwise

used for. For example, law enforcement has conducted surveillance at the Target Residence and

observed that it appears to be a new construction. According to public records, the Balls sold a

residence located at 4217 Buckbean, Saginaw, Michigan, in May 2017. I believe records of

construction costs and financing will be located at the Target Residence and will identify the

location of criminal proceeds.

        96.    In addition personal records, paper and electronic, are likely to contain evidence

regarding employment or lack thereof of spouses or other individuals by SSL These records could

include schedules, pictures, or messages evidencing the location of individuals on certain dates

and times. This information may corroborate or be in direct contrast to what they stated or records

indicate if they were working for SSI at that time.

        97.   I submit that upon post-search examination, the records are likely to contain

evidence regarding who has access to the digital devices and the financial accounts used by the

various entities and individuals; photographic images of people in association with each other;

communications with co-conspirators, the State of Michigan, and third parties; information

regarding financial transactions; corporate activity records; contact lists; information regarding the

location and disposition of the proceeds of the fraud scheme; and on the digital devices, records of

online activity.

       98.    Based on the above, I submit that there is probable cause to believe that Jeffrey

Bartlett, Andrew Semenchuk, Brian Bartlett, Anthony Thelen, Adam Ball and others have

participated in a fraud scheme in violation of 18 U.S.C. §§1343 and 1349, and money laundering



                                                 26
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.206 Filed 07/24/19 Page 28 of 35



in violation of Title 18 U.S.C. §§1956 and 1957, and that evidence of the commission of those

criminal offenses and fruits of the criminal activity may be found at Target Residence.




                                                    Bryan M. Butler, Special Agent
                                                    Federal Bureau of Investigation



Subscribed and sworn to before me and signed in my presence and/or by reliable electronic means

      24 2019.
on July_,




                                                    Patricia T. Morris
                                                    United States Magistrate Judge




                                               27
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.207 Filed 07/24/19 Page 29 of 35



                                  ATTACHMENT A
                                Location to be searched
7261 Terry Road, Saginaw, Michigan, 48609, more fully described as a blue single
family home with a matching detached utility building. The residence is located at the
south end of a long concrete driveway which enters off of the south side of Terry Road
east of Curwood Road. To the east of the driveway entrance facing Terry Road is a small
green sign with the numbers "7261." The residence is mostly hidden from the roadway
by trees and foliage. The residence sits on a parcel of land approximately 15 acres and
contains a separate detached utility building. The residence is new construction in
comparison with all of the other homes in the neighborhood.
All building, structures and containers on the property located at 7261 Terry Rd, Saginaw,
MI, 48609. All vehicles on the property used primarily by Adam and Sarah Ball or for the
operation of Surveying Solutions, Inc. (SSI), 2SI Developments, LLC (2SI), 3SI Building
and Leasing, LLC (3SI), National Elevation Certificates, LLC (NEC) or Southfield IT
Group.




                                           28
 Case 1:19-mc-51081-TLL ECF No. 11, PageID.208 Filed 07/24/19 Page 30 of 35



                                   ATTACHMENT B
The subject location shall be searched for fruits of criminal activity and the following
records, whether stored in paper or digital format, for Surveying Solutions, Inc., 2SI
Developments, LLC, 3SI Building and Leasing, LLC, National Elevation Certificates, LLC
(NEC), Southfield IT Group (hereinafter referred to as "Companies"), Andrew
Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony Thelen, Adam Ball, Courtney
Stodolak, Celena Thelen, Jessica Bartlett, Jenny Bartlett, and Sarah Ball:
   1. Records pertaining to work proposed, contracted or performed for the Michigan
      Department of Transportation, or other state or federal agencies, as a contractor or
      sub-contractor;

   2. Records pertaining to the Companies;

   3. Any personal financial records relating to the above listed individuals;

   4. Records pertaining to the schedule or location of any of the above listed individual.

   5. Locked containers or safes wherein any of the above items may be located;

   6. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

   7. All electronic equipment, including cellular telephone, smartphones, desktop
      computers, laptop computers and tablets used principally for the operation of
      Companies or used by any of the above listed individuals;


      All of the above noted records may be stored on magnetic or electronic media
      including hard drives, diskettes, tapes, or other media in the form readable by
      computer. These records include media maintained as archive or backup copies.
      Also included in magnetic or electronic media are electronic data processing and
      storage devices, computers, and computer systems including central processing
      units, internal and peripheral storage devices such as fixed disks, external hard
      drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
      such as keyboards, printers, video display monitors, optical readers, and related
      communication devices such as modems. Computer equipment, as needed, is
      defined as follows:



                                            29
Case 1:19-mc-51081-TLL ECF No. 11, PageID.209 Filed 07/24/19 Page 31 of 35



        a. Hardware. Computer hardware consists of all equipment which can collect,
           analyze, create, display, convert, store, conceal, or transmit electronic,
           magnetic, optical, or similar computer impulses or data. Hardware includes,
           but it not limited to, any data processing devices; internal and peripheral
           storage devices; input/output devices (such as keyboards, printers,
           scanners); related communication devices (such as modems, cables, and
           connections, recording equipment, RAM or ROM units, acoustic couplers,
           automatic dialers, speed dialers); as well as any devices, mechanisms, or
           parts that can be used to restrict access to computer hardware (such as
           physical keys and locks).

       b. Software. Computer software is digital information which can be
          interpreted by a computer and any of its related components to direct the
          way they work. Software is stored in electronic, magnetic, optical, or other
          digital form. It commonly includes programs to run operating systems,
          applications, utilities, compilers, interpreters, and communication devices.

       c. Documentation. Computer related documentation consists of written,
          recorded, printed, or electronically stored material which explains or
          illustrates how to configure hardware, software, or related items.

       d. Handwritten or printed notes regarding passwords, finding the file or
          directory names of important data, operating the hardware or software,
          identifying the suspect's electronic or telephone connections with co-
          conspirators and victims, or finding login names or accounts.


    For any computer or storage medium whose seizure is otherwise authorized by this
    warrant, and any computer or storage medium that contains or in which is stored
    records or information that is otherwise called for by this warrant (hereinafter,
    "COMPUTER"):


       a. evidence of who used, owned, or controlled the COMPUTER at the time
          the things described in this warrant were created, edited, or deleted, such as
          logs, registry entries, configuration files , saved usemames and passwords,
          documents, browsing history, user profiles, email, email contacts, "chat,"
          instant messaging logs, photographs, and correspondence;

       b. evidence of software that would allow others to control the COMPUTER,
          such as viruses, Trojan horses, and other forms of malicious software, as
          well as evidence of the presence or absence of security software designed to
          detect malicious software;
                                         30
Case 1:19-mc-51081-TLL ECF No. 11, PageID.210 Filed 07/24/19 Page 32 of 35




       c. evidence of the lack of such malicious software;

       d. evidence indicating how and when the computer was accessed or used to
          determine the chronological context of computer access, use, and events
          relating to crime under investigation and to the computer user;

       e. evidence indicating the computer user's state of mind as it relates to the
          crime under investigation;

       f. evidence of the attachment to the COMPUTER of other storage devices or
          similar containers for electronic evidence;

       g. evidence of counter-forensic programs (and associated data) that are
          designed to eliminate data from the COMPUTER;

       h. evidence of the times the COMPUTER was used;

       1.   passwords, encryption keys, and other access devices that may be necessary
            to access the COMPUTER;

       J. documentation and manuals that may be necessary to access the
          COMPUTER or to conduct a forensic examination of the COMPUTER;

       k. records of or information about Internet Protocol addresses used by the
          COMPUTER;

       1. records of or information about the COMPUTER'S Internet activity,
            including firewall logs, caches, browser history and cookies, "bookmarked"
            or "favorite" web pages, search terms that the user entered into any Internet
            search engine, and records of user-typed web addresses;

       m. contextual information necessary to understand the evidence described in
          this attachment.


    As used above, the terms "records" and "information" includes all forms of
    creation or storage, including any form of computer or electronic storage (such as
    hard disks or other media that can store data); any handmade form (such as
    writing); any mechanical form (such as printing or typing); and any photographic



                                          31
Case 1:19-mc-51081-TLL ECF No. 11, PageID.211 Filed 07/24/19 Page 33 of 35



    form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
    pictures, or photocopies).




                                         32
                  Case 1:19-mc-51081-TLL ECF No. 11, AUSA:
                                                     PageID.212   Filed 07/24/19 Page
                                                            Anca Pop                    34 of(989)
                                                                                  Telephone:  35 895-5712
AO 93 (Rev. 11/13) Search and Seizure Warrant                     Special Agent:           Bryan Butler                     Telephone: (989) 892-6525


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                Eastern District of Michigan

                   In the Matter of the Search of                                )
              (Briefly describe the property to be searched                      )
               or identify the person by name and address)                       )      Case No. 1:19-mc-51081-6
      7261 TERRY RD. , SAGINAW, MICHIGAN                                         )                 Judge: Ludington, Thomas L.
                                                                                 )                 Filed: 07-24-2019
                                                                                 )

                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern             District of           Michi an
(iden tify the person or describe the property to be searched and give its location):

Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and se ize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized) :
Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                              Au ust 7, 2019                        (not to exceed 14 days)
      [ZJ in the daytime 6:00 a.m. to 10:00 p.m .               D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from w hose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on du!}'_ _ .
                                                                                                          (United States Magistrate Judge)

      D   Pursuant to 18 U .S.C. § 3103a(b ), I find that immediate notification may have an adverse result listed in 18 U.S .C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      D  for _ _ days (no t to exceed 30)           D
                                                until, the facts justifying, the later specific date of


Date and tim e issued:          July 24, 2019        11:10 am
                                                                                                                  Judge's signature


City and state :       Bay City, Mi~higan                                               Patricia T. Morris               U. S. Magistrate Judge
                                                                                                                Printed name and title.
                 Case 1:19-mc-51081-TLL ECF No. 11, PageID.213 Filed 07/24/19 Page 35 of 35
AO 93 (Rev. 11 / 13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                               Date and time warrant executed:      Copy of warrant and inventory left with:


Inventory made in the presence of:

Inventory of the property taken and nam e of anv person( s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer's signature



                                                                                     Printed name and title
